                                                                                                             V    t-lLl:U   __    LODGED
                                        Case 4:15-cv-00250-DCB Document 463 Filed 01/22/20 Page   1 of 2
                                                                                              -""Fa-.!R:!!::EC~E~IVE~D~==-C~a°PY

                                                        UNITED STATES DISTRICT COURT
                                                            DISTRICT OF ARIZONA                                    JAN 2 2 2020
                                                                CIVIL EXHIBIT LIST

  0          Preliminary Injunction                           O     TRO    l✓I   Non-Jury Trial
   Case Number                     cv-15-00250-TUS                        Judge Code _ __          Date   1/15/2020
   Jane Doe #1                                                            vs .   Wolf
                                                                                 -----------------
                  D Plaintiff/Petitioner                              Ill Defendant/Respondent
            Exhibit                      Marked      Admitted
             No.                         for ID         in                                   Description
                                                     Evidence
    DX2001
                                                     \/1to/~          VSTUC29AV01 Cell 21 Screenshots 11/12/19



    DX2002                                                            VSTUC29AV01 Cell 5 C2 Screenshots 10/22/19 - 10/24/19
                                                     \{1w/Qw~
    DX2003
                                                    , /1la   t~oo     VSTUC29AV02 Cell Screenshots 17 4/13/19 - 4/15/19



    DX2004                                                            VSTUC29AV02 Cell 17 Screenshots 10/20/19 - 10/22/19
                                                    \II~\ Qe>[)l)
    DX2005                                                            VSTUC29AV01 Multiple cells Screenshots 9/12/19-9/19/19

                                                     I /tlP /~
    DX2006                                               X            Border Patrol Medical Screening Form for Arevalo

                                                     l/ I    s/~QI.
    DX2007                                               X            Emergency Discharge Instructions for Arevalo

                                                     \/\5(~
                                                                      Tucson Sector Border Patrol Apprehensions FY 2016-2020
    DX2008
                                                      tjisf~
    DX2009                                                            United States Border Patrol Total Illegal Alien Apprehensions
                                                    t(is(~            by Fiscal Year

                     ~
~t Q,O tO ~ftJtA 1
   ~ /l-d olo. f1Nt,{\.i~1\?.- Q
      _..   I A    '1J   I.\   i-:::t
                  Case )..(
Dt2>1.:3 1/ ~1:ro-f)~   4:15-cv-00250-DCB
                                                     ,c  ~15~ t,Y ~ l? ri C ~ Ch-/\. f vta---,
                                1/aJ/7leJ~ Document 463A Filed 01/22/20 Page 2 of 2

~\LI   «        0-   5        1~1~
                              1                        ~~        l;I   TIC -()Ul~ll'0 ~ ~
                     lO
~t6
           lA
                             11~1{)f2,~                u_,,u,~    TtC --0(/~Clv b~ ~rv-o
